Citation Nr: 9915239	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida, that denied the above noted claims.

The veteran has also claimed entitlement to service 
connection for a left knee disorder as secondary to a left 
ankle disorder.  See VA Form 9, dated June 26, 1997.  This 
claim is referred to the RO for appropriate action.

The issue of entitlement to service connection for chronic 
bronchitis is the subject of a Remand decision, set forth 
below.


FINDINGS OF FACT

1.  In April 1996, the RO denied a petition to reopen claims 
of entitlement to service connection for left ankle and left 
knee disorders.

2.  Evidence has been presented since the April 1996 RO 
rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision that denied a petition 
to reopen claims of entitlement to service connection for 
left ankle and left knee disorders is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 3.156 (1998).

2.  Evidence received since the April 1996 RO rating decision 
that denied a petition to reopen claims of entitlement to 
service connection for left ankle and left knee disorders is 
new and material evidence, and the veteran's claims are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome, and, (2) the Board 
resolves this issue in the veteran's favor.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, No. 
96-1695 (U.S. Vet. App. Oct. 30, 1998).

The veteran originally filed a claim for service connection 
for left ankle and left knee disorders in May 1995.  The RO 
denied the claims as not well grounded in July 1995 and 
notified the veteran of the decision by letter dated July 10, 
1995.  The veteran submitted a statement to the RO on August 
4, 1995, in which he requested that the July 1995 rating 
decision be "reconsidered."  This language if not found to 
express dissatisfaction or disagreement with the rating 
decision, or a desire to contest the result.  38 C.F.R. 
§ 20.201 (1998).  The word "reconsidered" cannot reasonably 
be construed as disagreement with the rating decision and a 
desire for appellate review, especially since the veteran 
later used this same language and explicitly stated his 
statement was not a notice of disagreement.  See Statement in 
Support of Claim, dated May 3, 1996.  Thus, the veteran did 
not appeal the RO's decision, which thus became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998); see Beausoleil v. Brown, 8 Vet. App. 459, 461 
(1995).   

In April 1996, the RO found that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for left ankle and left knee disorders and 
notified the veteran of the decision by letter dated April 
22, 1996.  He submitted a written statement to the RO on May 
24, 1996 requesting reconsideration of the decision and 
stated that the statement was not a notice of disagreement.  
The veteran did not appeal the RO's decision, which thus 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (1998); see Beausoleil v. Brown, 8 Vet. 
App. 459, 461 (1995).

The relevant evidence reviewed at the time of the April 1996 
RO decision included the veteran's service medical records, 
which reveal that he sought treatment on several occasions 
after twisting his ankle in September 1970.  Pertinent 
diagnoses included possible fracture and sprain of the left 
ankle.  X-rays were normal, and the veteran's ankle was 
placed in a cast.  On separation examination in October 1971, 
there were no complaints or findings pertaining to the 
veteran's left ankle.  Examination of the lower extremities 
was normal.  The service medical records are negative for any 
complaints or findings pertaining to the left knee.  

Relevant post-service medical evidence of record at the time 
of the April 1996 RO decision included August 1994 medical 
records from Halifax Medical Center.  The veteran complained 
of left knee pain for four days with no history of trauma or 
injury.  He did not have any past history of knee injuries 
that he could recall.  Nor could he recall any activities 
that might have precipitated his pain.  The doctor's (John R. 
Penington, M.D.) assessment was left knee strain.  The 
veteran was also treated for left ankle and/or left knee 
symptomatology by John A. Ortolani, M.D., Rachel Owens. M.D. 
and S. Kinne, D.O.  in 1995.  He gave a history of an old 
injury from the service in these areas.  A March 1995 VA x-
ray of the left knee showed a small left suprapatellar 
effusion.  A March 1995 x-ray of the left ankle showed no 
abnormality.  In May 1995, the veteran was diagnosed as 
having a spur of the superior pole of the left knee.  Medical 
records from S. Kinne, D.O. dated in November 1995 showed a 
diagnosis of a left meniscal tear.

Evidence associated with the claims file subsequent to the 
April 1996 RO decision consists, in pertinent part, of a 
September 1996 examination report from Laurence W. Schwartz, 
D.O., diagnosing a torn meniscus of the left knee and mild 
instability and synovitis of the left ankle, and a November 
1996 letter from S. Kinne, D.O. stating, "I do believe there 
is a relationship between your chronic pain in the left ankle 
and knee, to the accident you sustained in Germany and in 
basic training, about twenty years ago."

The Board finds that new and material evidence has been 
submitted to reopen the claims for service connection for a 
left ankle and left knee disorders.  The November 1996 
statement from S. Kinne, D.O. is both new and material.  It 
was not previously of record and suggests that the veteran's 
left ankle and left knee disorders had their onset during 
active service.  Dr. Kinne's statement is presumed credible 
for the purpose of reopening the veteran's claims since it is 
within his competence as a medical doctor to render such an 
opinion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The opinion also bears directly and substantially 
upon the pertinent issue regarding these claims, i.e., a 
connection between the veteran's current left ankle and left 
knee disorders and his active service.  This medical opinion 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claims of entitlement to service 
connection for left ankle and left knee disorders are 
reopened. 



ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for left ankle and left 
knee disorder are reopened.


REMAND

Entitlement to service connection for left ankle and left 
knee disorders

Having reopened the veteran's claims for service connection 
for a left ankle and left knee disorders, the Board finds 
that further development is necessary for a fair decision in 
this case.  

On remand the veteran should be afforded a VA examination in 
order to ascertain the date of onset and etiology of any 
current left ankle and left knee disorders.  See Horowitz v. 
Brown, 5 Vet. App. 217 (1993) (where there is a reasonable 
possibility that a current condition is related to or is a 
residual of a condition experienced in service, the Board 
should seek a medical opinion as to whether the claimant's 
current disabilities are in any way related to or a residual 
of those experienced in service.); Wilson  v. Derwinski, 2 
Vet. App. 16 (1991) (the development of facts pertinent to 
the veteran's claim includes conducting an examination and 
asking the examiner to express an opinion as to whether the 
veteran's current disability is related to any disease or 
disability treated in service).  

There are also some additional potentially relevant medical 
records that the RO should attempt to obtain concerning the 
veteran's claims.  He was awarded Social Security 
Administration (SSA) disability benefits.  Therefore, the RO 
should make arrangements to obtain these records on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic bronchitis.

In July 1997, the veteran submitted a notice of disagreement 
with a September 1996 RO decision denying service connection 
for bronchitis on the basis that the veteran had not 
submitted new and material evidence to reopen his claim.  He 
submitted additional medical records at that time and asked 
that if his claim continued to be denied after the 
consideration of the additional records that he be furnished 
a statement of the case so that he could perfect an appeal of 
the bronchitis claim.   The veteran is owed a Statement of 
the Case on this issue so that he may perfect an appeal if he 
continues to take issue with the claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1998).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Request that the veteran provide a 
list of those who have treated him for 
any left ankle and left knee disorders 
since 1996.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

The Board is particularly interested in 
all treatment received at any VA Medical 
Centers and from S. Kinne, D.O.  With 
respect to any VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claims for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Afford the veteran a VA examination 
by an orthopedic specialist.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder, including the 
service medical records.  All tests 
deemed necessary by the examiner are to 
be performed.  

The examiner is asked to provide accurate 
diagnoses of all current left ankle and 
left knee disorders the veteran has and 
determine the date of onset and etiology 
of all such disorders.   

Based on the findings upon examination 
and a review of all the evidence in the 
claims file, the examiner should provide 
answers to the following:

Is it at least as likely as not that any 
current left ankle and/ or left knee 
disorder is related to any injury or 
disease experienced during the veteran's 
active service, i.e., in September 1970.  
The examiner should discuss the left ankle 
and left knee separately. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Prepare a Statement of the Case on the 
issue of whether new and material evidence 
has been submitted since April 1996 to 
reopen a claim for service connection for 
bronchitis.  The veteran and his 
representative should be given a 
reasonable amount of time to respond 
thereto.

6.  Readjudicate the veteran's claims for 
service connection for left ankle and left 
knee disorders, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, which 
includes consideration of all medical 
evidence received since the October 1997 
supplemental statement of the case.  Allow 
an appropriate period of time for 
response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658, (1994), 38 U.S.C.A. § 5101 
(Historical and Statutory Notes) (West Supp. 1998).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

